Citation Nr: 1711448	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  05-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a disorder of the right middle finger. 

4. Entitlement to service connection for a right ankle disorder.

5. Entitlement to service connection for a left ankle disorder. 

6. Entitlement to service connection for a right wrist disorder.

7. Entitlement to service connection for a left wrist disorder. 

8. Entitlement to service connection for a disorder of the right thumb. 

9. Entitlement to service connection for a disorder of the left thumb.

10. Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The appeal was recertified to the Board by the RO in Pittsburgh, Pennsylvania.

In May 2005, a hearing was held before the undersigned. 

In April 2007, the Board granted entitlement to service connection for degenerative changes of the knees and remanded the listed issues. 

In December 2009, the Board denied entitlement to service connection for a right hip disorder, a low back disorder, a right middle finger disorder, right and left ankle disorders, right and left wrist disorders, right and left thumb disorders, and a right shoulder disorder. 

In January 2011, the Board vacated the December 2009 decision and remanded the issues for additional development. The case has since returned to the Board. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issues of entitlement to service connection for right shoulder and hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the probative evidence shows no diagnoses of an underlying disorder or disease associated with the right middle finger, thumbs, wrists, low back, and ankles, and there is no competent evidence linking any claimed disorder affecting these joints to service. 


CONCLUSION OF LAW

Chronic disorders affecting the right middle finger, thumbs, wrists, low back, and ankles were not incurred or aggravated inservice, and arthritis affecting these joints may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In May 2004, VA denied entitlement to service connection for an orthopedic disease claimed as a disorder affecting the right hip, low back, right middle finger, both ankles, both wrists, both thumbs, and the right shoulder. The Veteran disagreed with the decision and perfected this appeal.  

Regarding the claimed disabilities, the Veteran testified at the May 2005 hearing that he had to run up and down steel surfaces on the ships. He argued that his military duties, to include required physical training, caused deterioration in the various joints. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225(1992). The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim. A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a). With regard to the issues decided, there is no evidence of arthritis and service connection on a presumptive basis as a chronic disease is not for consideration.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Low back disorder

Service treatment records show the Veteran was seen in November 1998 with complaints of shooting pain in his back that traveled to the legs. He reported that while playing basketball he received a blow to the side. Physical examination was normal. In February 1999, the Veteran was seen with complaints of lower back pain since November 1998. X-rays done at that time were without any findings. The assessment was a lumbar strain. 

On report of medical history completed at retirement in August 2003, the Veteran reported a painful lower back and throbbing in the lower back. On clinical evaluation, the spine was marked as "normal"; however, the examiner noted mild thoracic scoliosis L5, not considered disabling. 

On VA examination in November 2003, the Veteran reported recurrent low back pain. On physical examination, there were no postural abnormalities, fixed deformities or appreciable scoliosis. There was some limited motion without obvious cause except possible obesity. X-rays of the lumbar spine were normal. The diagnosis was recurrent low back pain. The examiner indicated that the Veteran claimed a diagnosis of scoliosis but no appreciable scoliosis was noted on examination. 

The Veteran most recently underwent a VA thoracolumbar spine examination in May 2016. He reported back problems beginning in 1985 with repetitive training. He reported decreased mobility, problems lifting and carrying, and pain. On physical examination, range of lumbar motion was within normal limits, and there was no guarding or muscle spasm. Reflexes and lower extremity strength were normal. Following physical examination and review of prior x-rays, the examiner stated there was no objective evidence of a back disorder on examination, only subjective complaints of intermittent pain. 

As set forth, the Veteran was seen with complaints of low back pain during service and thoracic scoliosis was noted at separation. VA examinations in November 2003 and May 2016, however, did not find objective evidence of scoliosis or any other lumbar disorder. 

The Board acknowledges the Veteran's complaints of recurrent low back pain and notes he is competent to report these symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). As a layperson untrained in the field of medicine he is not competent to diagnose a low back disorder or offer an opinion as to etiology.

On review, the evidence shows that the Veteran does not have a current low back disorder that is related to active service or events therein. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

Right middle finger disorder

Service treatment records show that in April 1988, the Veteran jammed the third digit of his right hand while playing basketball. X-rays showed no significant radiographic abnormalities. The Veteran was given a splint. He subsequently returned for a recheck and assessment was right third finger contusion. An August 2003 retirement examination did not note any abnormalities of the right third finger. 

On VA examination in November 2003, the Veteran reported recurrent right middle finger pain with opening and closing his hand. Objectively, there was no swelling or deformities of the right middle finger and no limitation of motion. The diagnosis was recurrent right middle finger pain, no diagnosis established. X-rays of the right hand were normal. 

At a May 2016 VA examination the appellant did not remember any right finger problems. Range of motion of the right middle finger was normal. The examiner remarked that there were no current complaints referable to the finger on examination. The examiner also stated that the Veteran did not have a current diagnosis associated with the claimed right long finger condition. 

On review, the Board acknowledges the Veteran injured his right third finger during service and was ultimately diagnosed with a contusion. This acute injury resolved and there is no indication of continuing problems at separation or currently. Without a current diagnosis, service connection cannot be established. See Brammer. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

Right ankle and left ankle disorders

Service treatment records show that in March 1988, the Veteran twisted his left ankle during a basketball game. X-rays showed an old calcification but no acute fracture. The assessment was a left ankle sprain. In September 1996, the Veteran was seen with complaints of right ankle pain. While running he had inversion but was able to keep running after it happened. The assessment was right ankle strain. In May 1997, the Veteran presented requesting a waiver for his physical readiness test for a sprained ankle injury which occurred in April 1997. The assessment was a mild resolving ankle strain. His 2003 retirement examination did not note any ankle abnormalities. 

On VA examination in November 2003, the Veteran reported daily ankle pain. On physical examination, there was no swelling or deformity and range of motion in both ankles was dorsiflexion to 20 degrees and plantar flexion to 40 degrees. X-rays were normal. Diagnosis was recurrent bilateral ankle pain, no diagnosis established. 

The Veteran most recently underwent a VA ankle examination in May 2016. He reported the onset of ankle pain in 1985 with running and physical training. He reported current pain with exercise and running and decreased mobility. Range of motion was normal in both ankles. Ankle instability or dislocation was suspected but objective tests did not show laxity. The examiner stated there was no objective evidence of bilateral ankle condition on examination, only subjective complaints of intermittent pain. He further stated that the Veteran did not have a current diagnosis associated with any claimed ankle disability. 

As set forth, the Veteran was seen for complaints related to acute injuries of both ankles during service. The Board acknowledges the Veteran's complaints of ankle pain and he is competent to report such. Layno. The objective evidence, however, preponderates against finding any chronic disability during service or current disorders of the right or left ankle. There is no competent evidence linking a current ankle disorder to service.  Thus, service connection cannot be established. See Brammer. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

Bilateral wrist disorders

Service treatment records show the Veteran injured his left wrist in May 1993 while playing basketball. The assessment was a left wrist contusion. In June 1997, the appellant was seen with complaints of a one month history of right wrist pain. The assessment was a possible navicular fracture. Significantly, x-rays were negative. He was given a splint. At his retirement examination in August 2003, the upper extremities were clinically evaluated as normal. On the associated report of medical history, the Veteran reported painful wrists/forearms from typing on the computer. 

On VA examination in November 2003, the Veteran reported recurrent bilateral wrist pain. Objectively, there was no tenderness to palpation, and no swelling or deformity. Range of right wrist motion was palmar flexion to 55 degrees, dorsiflexion to 70 degrees, radial deviation to 50 degrees, and ulnar deviation to 35 degrees. Left wrist palmar flexion was to 60 degrees, dorsiflexion to 60 degrees, radial deviation to 50 degrees, and ulnar deviation to 35 degrees. The diagnosis was bilateral wrist pain.  No disability was diagnosed. X-rays were normal.

At a May 2016 VA wrist examination the claimant reported the onset of wrist problems in the 1990's with occasional pain with physical training exercises. Range of motion of each wrist was within normal limits, and muscle strength was 5/5 bilaterally. X-rays taken in March 2011 showed small ulnar styloid processes bilaterally. This finding was judged to be of questionable clinical significance.  There was otherwise no evidence of acute osseous process. The examiner remarked that there were no current complaints referable to the bilateral wrists at the time of the examination. He further stated that the Veteran did not have a current diagnosis associated with any claimed wrist condition.

While the Veteran was seen for complaints related to both wrists during service, the service treatment records do not show chronic wrist disability.  On review of the record the preponderance of the evidence is against finding any current right or left wrist disability. Thus, service connection cannot be established. See Brammer. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

Bilateral thumb disorders

Service treatment records show the Veteran suffered an avulsion fracture of the left thumb in March 1991. He was provided a thumb splica splint. At his retirement examination in 2003 the appellant did not report any thumb abnormalities, and no thumb disability was diagnosed. 

On VA examination in November 2003, the Veteran reported a history of bilateral thumb fractures in the 1980's. He did not have any current complaints. On physical examination there was no tenderness, swelling or deformities, and grip strength was good bilaterally. X-ray of the left thumb was normal. The diagnosis was status post bilateral thumb fractures, physical examination unremarkable. 

The Veteran most recently underwent a VA hand and finger examination in May 2016. He did not remember having any hand or finger problems. Range of motion of each thumb was normal and there was no gap between the pad of the thumb and the fingers. The examiner remarked that the Veteran did not have current complaints referable to the thumbs on examination. He further stated that the Veteran did not have a current diagnosis associated with any claimed thumb condition. 

As set forth, the Veteran suffered a fracture of the left thumb during service. There is no indication of a right thumb fracture at any time during the appellant's active duty service. On review, the objective evidence of record does not support finding any current disorders of either thumb. Without competent evidence of a current thumb disability service connection cannot be established. Brammer.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a disorder of the right middle finger is denied. 

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right wrist disorder is denied. 

Entitlement to service connection for a left wrist disorder is denied. 

Entitlement to service connection for a disorder of the right thumb is denied.

Entitlement to service connection for a disorder of the left thumb is denied. 

REMAND

Right hip disorder

In January 2011, the Board remanded the claim of entitlement to service connection for a right hip disorder so that a VA examination could be scheduled. The Veteran underwent the requested examination in May 2016. He reported occasional stiffness as well as complaints of decreased mobility and pain. Objectively, right hip motion was within normal limits and without pain. The examiner found no objective evidence of a right hip disorder on examination, only subjective complaints of intermittent stiffness and occasional pain. The examiner further stated that the Veteran did not have a current diagnosis associated with the claimed right hip condition. Significantly, X-rays taken in October 2002 during service noted early degenerative changes in the right hip. While X-rays taken on VA examination in 2003 were reported as normal there is no indication that X-rays were taken at the recent examination. Considering the findings during service, as well as the Veteran's complaints on recent examination, the Board finds that additional examination is needed. 

Right shoulder disorder

In January 2011, the Board remanded this issue so that an examination could be scheduled. The Veteran underwent the requested examination in May 2016. He reported tightness, problems with lifting and carrying, and pain. Objectively, right shoulder motion was within normal limits without pain. The examiner found no objective evidence of a right shoulder disorder on examination, only subjective complaints of tightness and occasional pain. The examiner further stated that the Veteran did not have a current diagnosis associated with the claimed right shoulder condition. 

On review, the Veteran had right shoulder x-rays in March 2008 which showed mild hypertrophic degenerative changes in the acromioclavicular joints bilaterally. These findings are indicative of current disability. As the Veteran did not have x-rays at the most recent examination the Board finds that additional examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for x-rays of his right shoulder and right hip. The electronic claims folder and a copy of this remand must be available for review. After the x-rays have been obtained, return the claims folder to the May 2016 examiner for addendum. If the May 2016 examiner is unavailable, the requested information should be obtained from a similarly qualified VA examiner. The examiner is to review the x-rays and indicate whether the Veteran has a current right shoulder and/or right hip disorder. If so, the examiner is requested to provide an opinion addressing whether it is at least as likely as not that any right shoulder and/or right hip disorder is related active service or events therein, to include the 2002 findings of early degenerative changes of the right hip which were noted during service. 

A complete rationale must be provided for any opinion offered. 

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. The Veteran is to be notified that it is his responsibility to report for all VA examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for right shoulder and right hip disorders.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


